                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

DOROTHY WHITAKER,

               Plaintiff,

vs.                                                       Civ. No. 18-1046 KG/JFR

ALEX M. AZAR II, SECRETARY,
U.S. Department of Health and Human Services,

               Defendant.

       AMENDED ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference to set a trial in this matter will be

held by telephone on TUESDAY, JUNE 15, 2021, AT 3:00 PM. Counsel shall call the AT&T

conference line at 1-888-398-2342, using access code 9614892, to be connected to the

proceedings.




                                           ___________________________________
                                           UNITED STATES DISTRICT JUDGE
